Citation Nr: 1531974	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-39 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2015.  A transcript is of record.

The August 2009 rating decision denied service connection for a left knee condition.  In addition, the August 2009 rating decision granted service connection for bilateral hearing loss, rated as noncompensable, effective March 31, 2009.  The Veteran then filed a notice of disagreement (NOD) in regards to the denial of service connection for the left knee condition as well as the rating assigned to his hearing loss.  A statement of the case (SOC) was issued in August 2010.  However, in his September 2010 substantive appeal (VA Form 9), the Veteran limited his appeal to only the issue of service connection for a left knee condition.  Thus, it is the only issue properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development in order for the Board to make an informed decision.  First, during the April 2015 hearing, the Veteran indicated that he may have received treatment for his knee condition from private physicians.  Thus, VA must make efforts to obtain these treatment records and associate them with the claims file.

Second, the Veteran was never examined regarding his left knee condition.  There is sufficient evidence in the file to warrant an examination and opinion for this condition.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Thus, this claim must be remanded in order to obtain an examination and opinion as further discussed below.

Third, as the case must be remanded for the foregoing reasons, efforts should be undertaken to ensure that the Veteran's complete VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from the Portland VA Health Care System, dated from August 2010 forward.

2.  Ask the Veteran to identify any private medical care providers that treated him for his left knee condition.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file.

3.  Then, schedule the Veteran for a VA examination of his left knee.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion as to whether it is at least as likely as not (to at least a 50:50 degree of probability) that any current left knee disorder had its clinical onset during active service or is related to any incident of service, to include the impact of a rucksack and cargo hitting the Veteran on his left knee in two separate incidents, as well as the effects of training by running in the sand on a beach and carrying heavy weights over uneven terrain.  For the purpose of this opinion, the examiner should accept as true that the Veteran experienced symptoms in his left knee during service and that these symptoms have continued since service.  In addition, the examiner should acknowledge the left knee pain and swelling noted in the Veteran's service treatment records.

The clinician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative (if any) an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




